Per Curiam.
A careful reading of the testimony convinces us that the crime of assault with intent to rape, of which the-plaintff in error was convicted, has not been made out.
We shall not set out this testimony. We think our prior decisions in Rushton v. State, 58 Fla. 94, 50 South. Rep. 486; Clark v. State, 56 Fla. 46, 47 South. Rep. 481, and Hunter v. State, 29 Fla. 486, 10 South. Rep. 730, lead us to a reversal of this judgment.
Judgment reversed.
Taylor, C. J., and Cockrell, Whitfield and Ellis, JJ., concur.
Shackleford, J., dissents.